Citation Nr: 1544866	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and October 1969 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined in 2012.  In 2013 he asserted that his PTSD had worsened, and a private treatment record was submitted showing a significantly lower GAF than was assigned on the VA examination.  As such, an additional VA examination should be provided and treatment records obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any private psychiatric treatment he has received since November 2011.  Obtain any identified records, to include those from Dr. Uzzell from February 2013 to the present.

2.  Obtain VA psychiatric treatment records from November 2011 to the present.  

3.  Schedule the Veteran for a VA psychiatric examination to evaluate the nature and severity of his PTSD.

4.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




